Order, entered on September 28,1962, granting defendant Reland’s motion for summary judgment dismissing the first cause of action for false arrest and imprisonment and the second cause of action for slander, unanimously modified, on the law and on the facts, to the extent of denying the motion as to the said two causes of action, and as so modified, affirmed, with costs to abide the event. There are issues of fact present as to whether or not the acts complained of were within the scope of defendant Harrison’s employment and in furtherance of defendant Reland’s interest. (See Sims v. Bergamo, 3 N Y 2d 531.) Concur — Breitel, J. P., Valente, McNally, Eager and Bastow, JJ.